       Case 2:19-cv-00640-JLR Document 47 Filed 06/14/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE




      PTP ONECLICK LLC,
                    Plaintiff(s),                 Case No. 2:19−cv−00640−JLR

            v.
                                                  MINUTE ORDER SETTING TRIAL
      AVALARA INC,                                DATES AND RELATED DATES
                   Defendant(s).



     JURY TRIAL DATE                                         OCTOBER 26, 2020
     Length of Jury Trial                                    6 days
     Preliminary infringement contentions and
            disclosure of asserted claims                    August 2, 2019
     Deadline for joining additional parties                 July 12, 2019
     Deadline for amending pleadings                         April 29, 2020
     Disclosure of preliminary invalidity contentions        August 23, 2019
     Reports from expert witnesses regarding
            Markman issues due                               September 20, 2019
     Rebuttal expert reports regarding Markman issues due    October 17, 2019
     Preliminary Claim Chart                                 November 1, 2019
     Joint claim chart and Prehearing Statement              November 27, 2019
     Opening claim construction briefs due
            (24 pages per side)                              December 20, 2019


Minute Order Setting Trial and Related Dates − Page 1
       Case 2:19-cv-00640-JLR Document 47 Filed 06/14/19 Page 2 of 4




          Responsive claim construction briefs due
                  (24 pages per side)                            January 3, 2020
          Markman hearing at 09:00 AM on                         February 7, 2020
          Reports from expert witnesses under FRCP 26(a)(2)
                                                                 March 27, 2020
                 due
          Rebuttal expert reports due                            April 24, 2020
          All motions related to discovery must be filed by
                   (see LCR 7(d) )
          Discovery completed by                                 May 15, 2020
          All dispositive motions and motions challenging
                  expert witness testimony must be filed by
                  (see LCR 7(d) )                                June 23, 2020
          Settlement conference per LCR 39.1(c)(2) held
                  no later than                                  July 24, 2020
          All motions in limine must be filed by
                  All motions in limine shall be filed
                  as one motion                                  September 25, 2020
          Agreed pretrial order due                              October 8, 2020
          Pretrial conference to be held at 02:00 PM on          October 13, 2020
          Trial briefs , proposed voir dire questions and
                 jury instructions                               October 19, 2020

           These dates are set at the direction of the Court after reviewing the joint
       status report and discovery plan submitted by the parties. All other dates are
       specified in the Local Rules. If any of the dates identified in this order or
       the Local Rules fall on a weekend or federal holiday, the act or event shall be
       performed on the next business day. These are firm dates that can be changed
       only by order of the court, not by agreement of counsel or the parties. The
       court will alter these dates only upon good cause shown: failure to complete
       discovery within the time allowed is not recognized as good cause.
           If the Markman hearing or trial dates assigned to this matter create an
       irreconcilable conflict, counsel must notify Ashleigh Drecktrah, Deputy Clerk,
       at (206) 370−8520 within 10 days of the date of this order and must set forth
       the exact nature of the conflict. A failure to do so will be deemed a waiver.
           The parties shall comply with the procedures outlined in the court's
       Standing Order as to all patent claim construction issues. PLEASE NOTE:
       The court will not rule on dispositive motions that raise issues of claim




Minute Order Setting Trial and Related Dates − Page 2
       Case 2:19-cv-00640-JLR Document 47 Filed 06/14/19 Page 3 of 4




          construction prior to the hearing, unless special circumstances warrant
          and leave of court is obtained in advance of filing.

          As required by Local Rules W.D. Wash LCR 37(a), all discovery matters
          are to be resolved by agreement if possible. In addition, pursuant to
          Federal Rule of Civil Procedure 16, the Court "direct[s] that before
          moving for an order relating to discovery, the movant must request a
          conference with the court" by notifying Ashleigh Drecktrah at
          (206) 370−8520. See Fed. Rule Civ.P. 16(b)(3)(B)(v). Counsel are further
          directed to cooperate in preparing the Joint Claim Chart and final pretrial
          order in the format required by LCR 16.1, except as ordered below.

          The original and one copy of any exhibits to be used at the Markman
          hearing and/or trial are to be delivered to chambers five days before the
          trial date. Each exhibit shall be clearly marked. Exhibit tags are available
          at the Clerk's Office. The Court hereby alters the LCR 16.1 procedure for
          numbering exhibits: Plaintiff's exhibits shall be numbered beginning with
          1. Defendant's exhibits shall be numbered consecutively beginning with
          500. Duplicate documents shall not be listed twice; once a party has
          identified an exhibit in the pretrial order, any party may use it. Each
          set of exhibits shall be submitted in a three−ring binder with
          appropriately numbered tabs.

          Counsel must be prepared to begin trial on the date scheduled, but it
          should be understood that the trial may have to await the completion of
          other cases.
          //
          //
          //
          //



Minute Order Setting Trial and Related Dates − Page 3
       Case 2:19-cv-00640-JLR Document 47 Filed 06/14/19 Page 4 of 4




       Should this case settle, counsel shall notify Ashleigh Drecktrah, Deputy
       Clerk, at 206−370−8520, as soon as possible. An attorney who fails to give the
       Deputy Clerk prompt notice of settlement may be subject to such discipline
       as the court deems appropriate.


          A copy of this Minute Order shall be mailed to all counsel of record.



      DATED: June 14, 2019

                                                        s/ Ashleigh Drecktrah
                                                  Ashleigh Drecktrah, Deputy Clerk to
                                                  Hon. James L. Robart, Judge
                                                  (206) 370−8520




Minute Order Setting Trial and Related Dates − Page 4
